              Case 2:19-cv-01537-BJR Document 37 Filed 08/21/20 Page 1 of 2




 1                                                             The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   NORTHWEST ENVIRONMENTAL                              NO. 2:19-cv-01537-BJR
     ADVOCATES, an Oregon non-profit
10   corporation,,
                                                          ORDER GRANTING
11                                Plaintiff,              STATE OF WASHINGTON,
                                                          DEPARTMENT OF ECOLOGYS
12      v.                                                MOTION TO INTERVENE AS
                                                          DEFENDANT
13   UNITED STATES ENVIRONMENTAL
     PROTECTION AGENCY, et al.,
14
                                  Defendants,
15
           and,
16
     STATE OF WASHINGTON,
17   DEPARTMENT OF ECOLOGY,
18                Applicant Defendant-Intervenor.
19
              THIS MATTER came before the Court on Applicant Defendant-Intervenor State of
20
     Washington, Department of Ecologys Motion to Intervene as Defendant. The Court, having
21
     reviewed the files and records herein, hereby:
22
     ///
23

24   ///

25   ///
26


                                                      1
             Case 2:19-cv-01537-BJR Document 37 Filed 08/21/20 Page 2 of 2




 1          ORDERS that Ecologys Motion to Intervene as Defendant is hereby granted. Ecology
 2   is directed to file its proposed Answer with the Court within seven days.
 3          DATED this 21st day of August, 2020.
 4

 5

 6                                                BARBARA J. ROTHSTEIN
                                                  United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                       2
